          Case 1:17-cv-00540-KBJ Document 25 Filed 03/06/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


CONSUMERS FOR AUTO RELIABILITY )
AND SAFETY, et al.,            )
                               )
          Plaintiffs,          )
     v.                        )                      No. 1:17-cv-540-KBJ
                               )
FEDERAL TRADE COMMISSION,      )
                               )
          Defendant.           )


                   MOTION FOR LEAVE TO FILE NEW MATERIALS

       Pursuant to LCvR 7, Plaintiffs respectfully request leave to file two new documents that

demonstrate, using rigorous empirical data, that the actions of the Federal Trade Commission

(“FTC”) challenged in this litigation are leading to widespread and misleading, deceptive sales of

hazardous, defective, recalled used cars advertised as “safe,” “repaired for safety,” having passed

a “rigorous inspection,” and qualifying as “certified” vehicles, despite those cars being subject to

unresolved safety recalls. These documents directly support Plaintiffs’ allegations that FTC’s

actions are increasing the risk of harm to Plaintiffs, their members, and the public at large by

subjecting buyers of used cars to misleading claims that cars are safe when, in fact, they are not.

Moreover, these studies are directly responsive to concerns raised by Defendant at the hearing on

Defendant’s motion to dismiss, because the studies constitute the “serious study or survey” of the

used car market that Defendant asserted was lacking. Hearing Transcript (“Tr.”) at 26. 1



1
 As Plaintiffs explained at the argument, the allegations in the Complaint are sufficient to
demonstrate standing and to defeat Defendant’s motion to dismiss. In other words, by filing these
studies, Plaintiffs do not concede that Defendant was correct to call for a more “serious study or
survey” than those discussed in the Complaint. Nevertheless, the studies satisfy any call by
Defendant for a “serious study or survey” and are indisputably germane to the Court’s resolution
of the motion to dismiss.
          Case 1:17-cv-00540-KBJ Document 25 Filed 03/06/20 Page 2 of 5




       On September 18, 2018, the Court held oral argument. In response to Plaintiffs’

allegations that a series of consent decrees between FTC, General Motors, and five other large

dealership chains—which authorized the marketing and sale of used cars still subject to

unresolved safety recalls as “safe,” “repaired for safety,” having passed a “rigorous inspection,”

and qualified as “certified” vehicles—are effectively an arbitrary and capricious policy that is

wreaking sweeping changes on the used car market, endangering the safety of Plaintiffs’

members and the public, Defendant insisted that Plaintiffs’ alleged harms were merely

“speculative” in the context of Article III standing. In particular, FTC stressed that Plaintiffs “are

basing [their allegations of harm resulting from the challenged consent decrees] on a New York

Times article and not a serious study or survey.” Tr. at 26.; id. at 26-27 (“This is simply

speculative and not based on any serious study of the market.”); id. at 60 (arguing that “nothing

that they presented to the Commission looked at all like a serious study of the industry”).

       In the past eighteen months since the oral argument, however, new empirical data has

only further affirmed the heavy reliance by the car dealership industry on FTC’s arbitrary policy

of using consent decrees to approve of misleading, deceptive claims to consumers. This new

information demonstrates that the six consent decrees between FTC, General Motors, and five of

the nation’s largest, publicly traded car dealership chains collectively allow the entire industry to

make representations about the mechanical condition of used vehicles offered for sale that are

patently false and misleading, to the severe detriment of Plaintiffs, their members, and the

consumer public at large. Indeed, the new information shows that FTC’s new policy is, in fact,

leading car dealers (both those subject to the consent decrees and those not expressly bound by

them) to offer many more used vehicles for sale subject to deceptive and misleading

representations about the mechanical condition and safety of these cars than was the case before



                                                  2
          Case 1:17-cv-00540-KBJ Document 25 Filed 03/06/20 Page 3 of 5




FTC entered into these consent decrees. FTC’s policy allows these dealers to advertise and sell

recalled cars as “safe,” “repaired for safety issues,” “subject to a rigorous inspection,” and

qualifying to be sold as “certified” when, in fact, these corporate dealerships have not actually

obtained the free repairs necessary to make these vehicles safe—and the new information filed

today shows that high-volume car dealership chains are doing exactly that.

       First, nationally recognized consumer safety organizations recently completed a detailed

analysis of auto industry data, which focused on the fundamental change in practice at

AutoNation dealerships in the United States in response to the consent decrees challenged in this

case. See Exhibit A (Unsafe Used Cars for Sale: Unrepaired Recalled Vehicles at AutoNation

Dealerships (Oct. 2019)). AutoNation—which was not the subject of any consent decree

challenged in this case—sells hundreds of thousands of used cars each year (237,000 used cars in

2018 alone), and operates more than 290 franchised dealerships in 15 states. This new report

explains in meticulous detail (using hard data) that FTC’s new policy was a significant factor in

opening the floodgates for AutoNation to offer for sale approximately 1 in 9 used cars with

unrepaired safety recalls—some as “certified” vehicles that the dealers claimed had passed a

rigorous inspection, and with misleading advertising claims such as: “we take the risk out of

buying a pre-owned vehicle” and these “pre-owned” vehicles are “worry-free.” See Exhibit A at

2-5. In light of AutoNation’s sale of 237,000 used cars each year, this translates into

approximately 26,333 additional unrepaired used cars sold every single year, without even

accounting for other dealerships that, like AutoNation, have changed their behavior to conform

to FTC’s new policy. Because these tens of thousands of unrepaired used cars flooding the

market each year are “[v]ehicles with defects subject to safety recalls—including malfunctioning

Takata airbags and General Motors ignition switches—[which] have been responsible for



                                                  3
          Case 1:17-cv-00540-KBJ Document 25 Filed 03/06/20 Page 4 of 5




thousands of injuries and deaths,” id. at 1, there is nothing speculative about the increased, and

potentially lethal, risk posed to Plaintiffs, their members, and the consumer public at large.

Before FTC adopted this policy, such false advertising and deceptive sales were not lawful

because marketing a car as “safe” when it is subject to an unresolved safety recall is plainly

misleading and violated FTC’s own Used Car Rule; now, however, at least an additional tens of

thousands of unsafe vehicles are in fact being deceptively offered for sale nationwide, every

year.

        Second, Consumer Reports—an independent third-party consumer research

organization—recently completed its own evaluation of car dealers’ practice of selling used cars

with unrepaired safety recalls. See Exhibit B (Consumer Reports, The Hidden Risks of Used Cars

(Apr. 2019)). Consumer Reports investigated 826 used cars which auto dealers offered for sale of

specific makes, models, and years, and found that 119 vehicles (14.4% of vehicles surveyed) had

a total of 186 unrepaired safety recalls. Id. This investigation and its results exemplify the

inherent problems with the major increase in sales of unrepaired used cars subject to safety

recalls advertised and represented as “worry-free,” without “risk,” and having passed a “rigorous

inspection”—as is occurring in response to FTC’s consent decrees, such as with AutoNation’s

about-face—and it is clear that many thousands of hazardous used vehicles are now being

offered for sale each year that, prior to the challenged federal actions, would never have reached

the marketplace without these dealers first performing the free safety recall repairs necessary to

make them safe.

        By any measure, this significantly increased risk of injury to Plaintiffs’ members and the

public at large is sufficient to establish standing to challenge FTC’s arbitrary, capricious, and

unlawful actions, which have led to a Russian roulette in which Plaintiffs’ members and the



                                                  4
          Case 1:17-cv-00540-KBJ Document 25 Filed 03/06/20 Page 5 of 5




public are being told that vehicles are “safe,” “repaired for safety,” passed a “rigorous

inspection,” and are qualified to be sold as “certified” vehicles, when in reality a significant

proportion of them are in fact unsafe and could inflict deadly harm. See, e.g., Natural Res. Def.

Council v. Envtl. Prot. Agency, 464 F.3d 1, 6-7 (D.C. Cir. 2006) (acknowledging that

“[e]nvironmental and health injuries often are purely probabilistic,” and finding that an

environmental organization had standing to challenge a regulation that would allegedly result in

an increased risk that one in 200,000 people would develop skin cancer).

       For these reasons, Plaintiffs respectfully request that the Court grant leave to file these

two documents and that the Court consider these materials in resolving the motion to dismiss. 2



                                                      Respectfully submitted,

                                                      William S. Eubanks II
                                                      William S. Eubanks II
                                                      D.C. Bar Number 987036
                                                      2601 S. Lemay Ave., Unit 7-240
                                                      Fort Collins, CO 80525
                                                      (970) 703-6060
                                                      bill@eubankslegal.com

                                                      Michael Landis (D.C. Bar No. CO0087)
                                                      The Center for Public Interest Research, Inc.
                                                      1543 Wazee St., Ste. 400
                                                      Denver, CO 80202
                                                      (303) 573-5995 ext. 389
                                                      mlandis@publicinterestnetwork.org

                                                      Counsel for Plaintiffs




2
 Because this motion relates back to the motion to dismiss filed by FTC, Plaintiffs did not seek
the position of Defendant pursuant to LCvR 7(m) given the dispositive nature of the motion.
                                                  5
